        Case 2:19-cv-10374-PA-E Document 117 Filed 07/17/20 Page 1 of 2 Page ID #:971



   1    Stephen R. Smerek (State Bar No. 208343)
        email: ssmerek@foley.com
   2    Tiffany Kim Sung (State Bar No. 323077)
        email: tsung@foley.com
   3    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
   4    Los Angeles, CA 90071-2411
        Telephone: 213-972-4500
   5    Facsimile: 213-486-0065
   6    Attorneys for Defendant
        TP LINK USA CORPORATION
   7

   8

   9                                  UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11                                       WESTERN DIVISION
  12
        THIMES SOLUTIONS INC.,                      Case No: 2:19-cv-10374-PA (Ex)
  13
                        Plaintiffs,                 STIPULATED ORDER EXTENDING
  14                                                TIME FOR DEFENDANTS’ TO
                   v.                               RESPOND TO THE THIRD
  15                                                AMENDED COMPLAINT AND
        TP LINK USA CORPORATION, et al.             OPPOSE PLAINTIFF’S MOTION
  16                                                FOR LEAVE TO FILE A FOURTH
                        Defendants.                 AMENDED COMPLAINT
  17
                                                    Hearing Date:   None
  18

  19                                                TAC FILED:      July 8, 2020
  20
                                                    Courtroom: 9A
  21

  22

  23

  24

  25

  26

  27

  28


4851-0025-3891.1
        Case 2:19-cv-10374-PA-E Document 117 Filed 07/17/20 Page 2 of 2 Page ID #:972



   1               Having considered the joint stipulation for extension of time and finding good
   2    cause in support therefore, it is hereby ORDERED that:
   3               (1)   Defendants shall have up to and including Monday, August 3, 2020, as the
   4    time within which to respond to the Third Amended Complaint and oppose Plaintiff’s
   5    Motion for Leave to File a Fourth Amended Complaint.
   6               (2)   Plaintiff shall have up to and including August 10, 2020, as the time within
   7    which to file its reply brief in support of its Motion for Leave to File a Fourth Amended
   8    Complaint.
   9               (3)   Should Defendants file any motions regarding the Third Amended
  10    Complaint, Plaintiff shall have 14 days to file its response to any such motions.
  11

  12

  13               IT IS SO ORDERED.
  14
                                                              ___________________________
  15               Dated: July 17, 2020
                                                                    Hon. Percy Anderson
  16                                                          United States District Court Judge
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                       1
4851-0025-3891.1
